DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a piston recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 objected to because of the following informalities:  “a trunnion bock” appears to be a misspelling of “a trunnion block”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  “a piston” in line 9 appears to be referencing the same “a piston” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,7,8,13,14,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaarder(US Patent No. 3,907,252, hereinafter "Gaarder").
Regarding Claim 1,
Gaarder discloses
a trunnion block assembly for transferring motion from a jack power unit(156, Fig.7) to a lifting arm(46, Figs.1-2)(“transfer” forces “to lift arm”, Col.3 ll.25-30), the assembly comprising: a block(102) including first and second trunnion recesses(144,146, Fig.7) and a piston recess(112,Figs.5-6), the piston recess(112) is adapted to receive at least a portion of a piston(80)(“adapted to receive” as illustrated in Figs.5-6, Col.6 ll.55-64); first and second trunnions(98,100) adapted to respectively engage the first and second trunnion recesses(“adapted to respectively engage” as illustrated in Fig.7, Col.7 ll.49-51, Col.10 ll.5-9).


    PNG
    media_image1.png
    605
    678
    media_image1.png
    Greyscale


Regarding Claim 6, Gaarder discloses the invention of claim 1
Gaarder further discloses
 the first and second trunnions(98,100) include threaded surfaces(Col.7 ll.49-51, Col.10 ll.5-9), and the first and second trunnion recesses(144,146) define threaded interior surfaces(Col.7 ll.49-51, Col.10 ll.5-9) adapted to respectively receive the threaded surface of the first and second trunnions, respectively(“adapted to” as illustrated in Fig.7, Col.7 ll.49-51, Col.10 ll.5-9).

Regarding Claim 7, Gaarder discloses the invention of claim 1
Gaarder further discloses
 the piston(80) includes a hydraulic cylinder(96, Col.6 ll.46).

Regarding Claim 8,
Gaarder discloses “a radially expanded spacer segment 150 which maintains” trunnion block 102 “in proper spaced alignment with side plate 122”, 
thereby (Col.7 ll.54-56)
Gaarder also discloses 

Therefore Gaarder discloses
a trunnion block assembly for a floor jack(20, see annotated figure below)(beg. Abstract) including a frame(see annotated figure below Col.5 ll.29-32), a lifting arm(46), and a handle(194) pivotally coupled to the frame(“handle bracket 48 pivotally mounted on pin 42” via elements 190 and 192 “configured to receive” handle 194 Col.8 ll.34-37), the trunnion block assembly comprising: a block(102, Fig.7) defining first and second trunnion recesses(144,146, Fig.7) and a piston recess(112, Figs.5-6); a first trunnion(98) adapted to engage the first trunnion recess(144)(“adapted to engage” as illustrated in Fig.7, Col.7 ll.49-51), a second trunnion(100) adapted to engage the second trunnion recess(146) )(“adapted to engage” as illustrated in Fig.7, Col.10 ll.5-9); a hydraulic power unit(156, Fig.7) including a piston(80) adapted to engage the piston recess(112) of the block(102)(“adapted to engage the piston recess of the trunnion block” as illustrated in Figs.5-6, Col.6 ll.55-64); and first and second connection plates(22,24, also Figs.1-2) adapted to respectively couple the first and second trunnions(98,100) to the lifting arm(46)(“adapted to respectively couple”, as illustrated in Fig.7, and via element 42 and 44 to lift arm 46, Col.5 ll.48-60; and via element 22 and 24 via 90 via 86 and 88 to lift pad 54, Col.6 ll.27-38 wherein lift arm 46, piston 80 “will articulate in unison with respect to lift pad 54” Col.6 ll.22-26).

Regarding Claim 13, Gaarder discloses the invention of claim 8
Gaarder further discloses
 the first and second trunnions(98,100) include respective threaded surfaces(Col.7 ll.49-51, Col.10 ll.5-9), and the first and second trunnion recesses(146,146) define respective threaded interior surfaces(Col.7 ll.49-51, Col.10 ll.5-9) adapted to respectively receive the threaded surface of the first and second trunnions(“adapted to” as illustrated in Fig.7, Col.7 ll.49-51, Col.10 ll.5-9).

Regarding Claim 14, Gaarder discloses the invention of claim 8
Gaarder further discloses
 the piston(80) includes a hydraulic cylinder(96, Col.6 ll.46).

Regarding Claim 15,
Gaarder discloses a frame comprised of first and second connection plates(22,24) adapted to respectively couple the first and second trunnions(98,100) to the lifting arm(46)(“adapted to respectively couple”, as illustrated in Fig.7, and via element 42 and 44 to lift arm 46, also “lift arm 46 is pivotally secured to lift pad 54” Col.5 ll.48-64; and via element 22 and 24 via 90 via 86 and 88 to lift pad 54, Col.6 ll.27-38 wherein lift arm 46, piston 80 “will articulate in unison with respect to lift pad 54” Col.6 ll.22-26);
 thereby corresponding to a floor jack comprising: a frame; a lifting arm pivotally coupled to the frame.
Gaarder also discloses a hydraulic power unit 156 (Fig.7) comprised of a pump handle bracket 48 “pivotally mounted to pin 42 over removable sleeve 190 includes a rearwardly extending, tubular handle-receiving socket 192 which can be manipulated by the operator in an up-and-down fashion order to raise jack 20” (Col.8 ll.29-39);
 thereby corresponding to a handle pivotally coupled to the hydraulic power unit.
Gaarder additionally discloses “trunnion 98 is axially bored as at 158 in order to communicate” hydraulic power unit 156 with trunnion block 102, which is an element of the trunnion assembly(Fig.7)(Col.7 ll.59-62). Gaarder also discloses first and second connection plates(22,24, also Figs.1-2) adapted to respectively couple the first and second trunnions(98,100) to the lifting arm(46)(“adapted to respectively couple”, as illustrated in Fig.7, and via element 42 and 44 to lift arm 46, Col.5 ll.48-60; and via element 22 and 24 via 90 via 86 and 88 to lift pad 54, Col.6 ll.27-38 wherein lift arm 46, piston 80 “will articulate in unison with respect to lift pad 54” Col.6 ll.22-26);
 thereby corresponding to a trunnion assembly coupled to the hydraulic power unit and the lifting arm

Therefore Gaarder discloses
a floor jack(20) comprising: a frame(see annotated figure above); a lifting arm(46 )pivotally coupled to the frame)(“pivotally coupled”, as illustrated in annotated figure above, and via element 42 and 44 to lift arm 46, also “lift arm 46 is pivotally secured to lift pad 54” Col.5 ll.48-64; and via element 22 and 24 via 90 via 86 and 88 to lift pad 54, Col.6 ll.27-38 wherein lift arm 46, piston 80 “will articulate in unison with respect to lift pad 54” Col.6 ll.22-26”); a hydraulic power unit(156, Fig.7) including a piston(80); a handle(194) pivotally coupled to the hydraulic power unit(“pivotally coupled” Col.8 ll.29-39); and a trunnion assembly(Fig.7) coupled to the hydraulic power unit and the lifting arm(“coupled” as illustrated in Fig.7, Col.5 ll.48-60; Col.6 ll.27-38, Col.6 ll.22-26), the trunnion assembly includes: a block(102, Fig.7) including first and a second trunnion recesses(144,146, Fig.7), and a piston recess(112, Figs.5-6) adapted to receive at least a portion of the piston(“adapted to receive” as illustrated in Figs.5-6, Col.6 ll.55-64); first and second trunnions(98,100) adapted to respectively engage the first and second trunnion recesses(“adapted to respectively engage” as illustrated in Fig.7, Col.7ll.49-51, Col.10 ll.5-9); and first and second connection plates(22,24, also Figs.1-2) respectively coupled to the first and second trunnions and the lifting arm(“ respectively coupled”, as illustrated in Fig.7, and via element 42 and 44 to lift arm 46, Col.5 ll.48-60; and via element 22 and 24 via 90 via 86 and 88 to lift pad 54, Col.6 ll.27-38 wherein lift arm 46, piston 80 “will articulate in unison with respect to lift pad 54” Col.6 ll.22-26”).

Claim(s) 1,2,8,9,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez, JR. et al. (US Pub No. US 2005/0218384 A1, hereinafter "Hernandez").
Regarding claim 1, 
Hernandez discloses a jack power unit comprised of a hydraulic cylinder(mid. Para.15), “actuates the lift arm”.(beg. Para.15);
thereby corresponding to transferring motion from a jack power unit to a lifting arm.
Hernandez also discloses first and second trunnions(150, 154a and 152, 154b respectively) “each having opposed holes” which includes first and second trunnion recesses 153, 158(mid. Para.46); and elements 154a and 154b ,”each pivotably connected to one of a pair of” trunnions 150,154a and 152,154b.(beg. Para.46);
thereby corresponding to first and second trunnions adapted to respectively engage the first and second trunnion recesses
Additionally, the applicant has not defined what the block has to be in shape therefore the prior art block is being read to include elements 38,150, and152, 154.

Therefore, Hernandez discloses
A trunnion block assembly for transferring motion from a jack power unit(44) to a lifting arm(14, Fig.6)(“transferring motion”, beg. Para.15), the assembly comprising: a block(see annotated figure below,”trunnion”defined as “a pin or pivot on which something can be rotated or tilted” per Merriam-Webster) including first and second trunnion recesses(153,158) and a piston recess(38), the piston recess(38) is adapted to receive at least a portion of a piston(19)(“adapted to receive” as illustrated in annotated figure below, mid. Para.44); first and second trunnions(150, 154a and 152, 154b respectively) adapted to respectively engage the first and second trunnion recesses(153, 158)(“adapted to respectively engage”, beg. Para.46).

    PNG
    media_image2.png
    584
    752
    media_image2.png
    Greyscale

Regarding claim 2, Hernandez discloses the invention of claim 1.
Hernandez also discloses first and second trunnions(150, 154a and 152, 154b respectively) “each having opposed holes” which includes fastener recesses (156,160 respectively); wherein these “other ends” of the trunnions “are pivotably attached to the rear connector 130” of the lift arm 14.(mid. Para.46);
wherein a pin P4 “extends through these aligned holes 140,141, and 156”(mid. Para.46); and wherein a pin P5 “extends through these aligned holes 140, 141, and 160”(end Para. 46); and 
thereby corresponding to first and second trunnions are coupled to the trunnion block by respective fasteners passing through the trunnion block and the respective fastener recesses

Therefore, Hernandez discloses
 each of the first and second trunnions(150, 154a and 152, 154b respectively) includes a fastener recess(156, 160 respectively), and the first and second trunnions(150, 154a and 152,154b) are coupled to the trunnion block by respective fasteners(P4, P5, Para.46) passing through the trunnion block(“passing through the trunnion block” via elements 156 and 160, as illustrated in annotated figure below) and the respective fastener recesses(156, 160)(“passing through the respective fasteners recesses” as illustrated in annotated figure below, Para.46).

Regarding claim 8, 
Hernandez discloses “the user moves the handle 26 first in a downward stroke in a clockwise (CW) direction whereby fluid is moved by the pump 24 from the fluid chamber 22 into the cylinder 20.”(mid. Para.47);
thereby corresponding to a handle pivotally coupled to the frame.
Hernandez also discloses first and second trunnions(150, 154a and 152, 154b respectively) “each having opposed holes” which includes first and second trunnion recesses 153, 158(mid. Para.46); and elements 154a and 154b ,”each pivotably connected to one of a pair of” trunnions 150,154a and 152,154b.(beg. Para.46);
thereby corresponding to first and second trunnions adapted to respectively engage the first and second trunnion recesses
Hernandez discloses “the lift arm 14 includes” first connection plate 122, second connection plate 124, and rear connector 130.(mid.Para.41)
Hernandez additionally discloses “A pivot pin P4 is aligned with the aligned holes 140 and 141 respectively in the left sidewall 136 of the rear connector 130” and first connection plate 122(Fig.6).(mid.Para.46);
thereby corresponding to first connection plate adapted to respectively couple the first trunnion to the lifting arm.
Hernandez also discloses “pivot pin PS is aligned with the aligned holes 140 and 141 respectively in the right sidewall 138 of the rear connector 130” and second connection plate 124(Fig.6).(end Para.46);
thereby corresponding to second connection plate adapted to respectively couple the second trunnion to the lifting arm.
Additionally, the applicant has not defined what the block has to be in shape therefore the prior art block is being read to include elements 38,150, and152, 154.

Therefore, Hernandez discloses
a trunnion block assembly for a floor jack(10) including a frame(12), a lifting arm(14), and a handle(26) pivotally coupled to the frame(26)(“pivotally coupled”, mid.Para.47), the trunnion block assembly comprising: a block(see annotated figure above) defining first and second trunnion recesses(153,158) and a piston recess(38); a first trunnion(150,154a) adapted to engage the first trunnion recess(153)(“adapted to engage” as illustrated in annotated figure above, Para.46), a second trunnion(152,154b) adapted to engage the second trunnion recess(158)(“adapted to engage” as illustrated in annotated figure above, Para.46); a hydraulic power unit(16) including a piston(19)(“including a piston”, beg.Para.44) adapted to engage the piston recess(38) of the block(“adapted to engage” as illustrated in annotated figure above); and first and second connection plates(122, 124, Fig.6) adapted to respectively couple the first and second trunnions to the lifting arm(“adapted to respectively couple”, Para.46).

Regarding claim 9, Hernandez discloses the invention of claim 8.
Hernandez also discloses first and second trunnions(150, 154a and 152, 154b respectively) “each having opposed holes” which includes fastener recesses (156,160 respectively); wherein these “other ends” of the trunnions “are pivotably attached to the rear connector 130” of the lift arm 14.(mid. Para.46);
wherein a pin P4 “extends through these aligned holes 140,141, and 156”(mid. Para.46); and wherein a pin P5 “extends through these aligned holes 140, 141, and 160”(end Para. 46); and 
thereby corresponding to first and second trunnions are coupled to the trunnion block by fasteners passing through the trunnion block and the respective fastener recesses.

Therefore, Hernandez discloses
 each of the first and second trunnions150, 154a and 152, 154b respectively) includes a fastener recess(156, 160 respectively), and the first and second trunnions(150, 154a and 152,154b) are coupled to the trunnion block by fasteners(P4, P5, Para.46) passing through the trunnion block(“passing through the trunnion block” via elements 156, 160, as illustrated in annotated figure below) and the respective fastener recesses(156, 160)(“passing through the respective fastener recesses”, as illustrated in annotated figure below, Para.46).

Regarding claim 15,
The applicant has not defined what the block has to be in shape therefore the prior art block is being read to include elements 38,150, and152, 154, and also the trunnion block assembly to be all elements in Fig.8.

Hernandez discloses
15. A floor jack comprising: a frame(12, Fig.1); a lifting arm(14) pivotally coupled to the frame(12)(“pivotably coupled” as illustrated in Fig. 2, beg.Para.40); a hydraulic power unit(16) including a piston(19) )(“including a piston”, beg.Para.44); a handle(26) pivotally coupled to the hydraulic power unit(“pivotally coupled”, mid. Para.47, via fluid chamber 22 and pump 24 which are part of hydraulic power unit, beg.  Para.44); and a trunnion assembly(Fig.8) coupled to the hydraulic power unit(16)(“coupled via the piston 19) and the lifting arm(14)(“coupled via the first and second trunnions, Para.46), the trunnion assembly includes: a block(see annotated figure above) including first and a second trunnion recesses(153, 158), and a piston recess(38) adapted to receive at least a portion of the piston(“adapted to receive” as illustrated in annotated figure below, mid. Para.44); first and second trunnions(150, 154a and 152, 154b respectively) adapted to respectively engage the first and second trunnion recesses(153, 158)(“adapted to respectively engage”, beg. Para.46); and first and second connection plates(122, 124, Fig.6)  respectively coupled to the first and second trunnions(150, 154a and 152, 154b respectively) and the lifting arm(14)(“adapted to respectively couple”, Para.46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Pish(US Patent No. 5,709,520, hereinafter “Pish”).
Regarding claims 3, Hernandez discloses the invention of claim 2.
Hernandez discloses a jack for lifting and lowering workpieces, which uses pins for securing a component to trunnions.

However, Hernandez does not explicitly disclose
3. The trunnion block assembly of claim 2, wherein the fastener is a threaded bolt.

Pish is also concerned with a handling apparatus for lifting and lowering workpieces.(Abstract), and uses a threaded bolt to secure a component(14) to trunnions(41,43)(Figs.3, 3b, Col.10 ll 31-37)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention prior art shows that is known to have different types of fasteners such as a threaded bolt which are notoriously known substitutes for pins as shown in Pish to have modified the device of Hernandez to have used a threaded bolt instead of pins as a matter of simple substitution of known fasters which provide the equal advantage of securing the members  of attaching members by teaching multiple fastening elements that are clearly known and one having ordinary skill in the art would have known how to choose from known fasteners, so that the invention of Hernandez can function as intended, See MPEP 2143.1 (B).

Regarding claims 10, Hernandez discloses the invention of claim 9.
Hernandez discloses a jack for lifting and lowering workpieces, which uses pins for securing a component to trunnions.
However, Hernandez does not explicitly disclose
10. The trunnion block assembly of claim 9, wherein the fastener is a threaded bolt.

Pish is also concerned with a handling apparatus for lifting and lowering workpieces.(Abstract), and uses a threaded bolt to secure a component(14) to trunnions(41,43)(Figs.3, 3b, Col.10 ll 31-37)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention prior art shows that is known to have different types of fasteners such as a threaded bolt which are notoriously known substitutes for pins as shown in Pish to have modified the device of Hernandez to have used a threaded bolt instead of pins as a matter of simple substitution of known fasters which provide the equal advantage of securing the members  of attaching members by teaching multiple fastening elements that are clearly known and one having ordinary skill in the art would have known how to choose from known fasteners, so that the invention of Hernandez can function as intended, See MPEP 2143.1 (B).

Claims 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Tarnow(US Patent No. 6,634,843 B1, hereinafter "Tarnow")

Regarding claim 4, Hernandez discloses the invention of claim 2.
Hernandez discloses a jack for supporting workpieces, which uses pins for securing a component to trunnions.

However, Hernandez does not explicitly disclose
 the fastener is a cotter pin.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that it is well known within the art of fasteners as shown by Tarnow which discloses a connector for securing at least two elements together wherein the connector is a cotter pin(100) with a receiving pin(138) thereby discloses a cotter pin making the pin a cotter pin that allows members to be retained.
One of ordinary skill in the art would have known or even gone to a hardware store to select from many fasteners available and have selected a substitute pin for Hernandez the fastener of Tarnow which has a cotter pin to perform the same equal task of connecting the invention, See MPEP 2143.1 (B)

Regarding claims 5, Hernandez discloses the invention of claim 4.
Hernandez discloses a jack for supporting workpieces, which uses pins for securing a component to trunnions.
Tarnow discloses a cotter pin(100) an “auxiliary attachment”, a receiving pin(138), “although not required, will provide enhanced security” for the cotter pin(100).(Col.4 ll.55-58)

However, Hernandez does not explicitly disclose
 the cotter pin is coupled to the trunnion block by a retaining pin.

One of ordinary skill in the art would have known or even gone to a hardware store to select from many fasteners available and have selected a substitute pin for Hernandez the fastener of Tarnow which has a cotter pin coupled to the trunnion block by a retaining pin to perform the same equal task of connecting the invention, and also for enhanced security.(Col.4 ll.55-58), , See MPEP 2143.1 (B)

Regarding claim 11, Hernandez discloses the invention of claim 9.
Hernandez discloses a jack for supporting workpieces, which uses pins for securing a component to trunnions.

However, Hernandez does not explicitly disclose
 the fastener is a cotter pin.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that it is well known within the art of fasteners as shown by Tarnow which discloses a connector for securing at least two elements together wherein the connector is a cotter pin(100) with a receiving pin(138) thereby discloses a cotter pin making the pin a cotter pin that allows members to be retained.
One of ordinary skill in the art would have known or even gone to a hardware store to select from many fasteners available and have selected a substitute pin for Hernandez the fastener of Tarnow which has a cotter pin to perform the same equal task of connecting the invention, See MPEP 2143.1 (B)

Regarding claims 12, Hernandez discloses the invention of claim 11.
Hernandez discloses a jack for supporting workpieces, which uses pins for securing a component to trunnions.
Tarnow discloses a cotter pin(100) an “auxiliary attachment”, a receiving pin(138), “although not required, will provide enhanced security” for the cotter pin(100).(Col.4 ll.55-58)

However, Hernandez does not explicitly disclose
 the cotter pin is coupled to the trunnion block by a retaining pin.

One of ordinary skill in the art would have known or even gone to a hardware store to select from many fasteners available and have selected a substitute pin for Hernandez the fastener of Tarnow which has a cotter pin coupled to the trunnion block by a retaining pin to perform the same equal task of connecting the invention, and also for enhanced security.(Col.4 ll.55-58), , See MPEP 2143.1 (B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723   

                                                                                                                                                                                      /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723